 



EXHIBIT 10.39
EMPLOYMENT AGREEMENT
MARCH, 2005
     THIS EMPLOYMENT AGREEMENT (the “AGREEMENT”) is made as of this 11 day of
March, 2005 by and between PHARMION CORPORATION, with principal offices at 2525
28th Street, Boulder, Colorado (the “COMPANY”), and Steven N. Dupont of 3795
Lakebriar Drive, Boulder, CO 80304 (“EXECUTIVE,” and together with the Company,
the “PARTIES”).
     WHEREAS, as a condition of the Executive’s employment with the Company, on
or about January 10, 2005, the Executive executed that certain Confidential
Information and Invention Assignment Agreement (the “Confidentiality
Agreement”);
     NOW, THEREFORE, in consideration of the promises, mutual covenants, the
above recitals, and the agreements herein set forth, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties agree to the following terms and conditions of Executive’s employment:
     1. EMPLOYMENT. The Company hereby agrees to employ Executive as Vice
President and General Counsel, and Executive hereby accepts such employment upon
the terms and conditions set forth herein and agrees to perform duties as
assigned by the Company. Executive’s employment as provided herein, shall be
deemed to have commenced, January 10, 2005 (“EFFECTIVE DATE”), and shall
continue until terminated pursuant to the provisions of Section 10 below
(“TERMINATION”).
     2. AT-WILL EMPLOYMENT. IT IS UNDERSTOOD AND AGREED BY THE COMPANY AND
EXECUTIVE THAT THIS AGREEMENT DOES NOT CONTAIN ANY PROMISE OR REPRESENTATION
CONCERNING THE DURATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY. EXECUTIVE
SPECIFICALLY ACKNOWLEDGES THAT HIS/HER EMPLOYMENT WITH THE COMPANY IS AT-WILL
AND MAY BE ALTERED OR TERMINATED BY EITHER EXECUTIVE OR THE COMPANY AT ANY TIME,
WITH OR WITHOUT CAUSE AND/OR WITH OR WITHOUT NOTICE. EXECUTIVE ACKNOWLEDGES THAT
THE COMPANY’S ONLY OBLIGATIONS, IF ANY, UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT ARE SET FORTH IN SECTION 10 BELOW, WHICH SECTION DOES NOT ALTER THE
AT-WILL NATURE OF EXECUTIVE’S EMPLOYMENT. THE NATURE, TERMS OR CONDITIONS OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY CANNOT BE CHANGED BY ANY ORAL
REPRESENTATION, CUSTOM, HABIT OR PRACTICE, OR ANY OTHER WRITING EXCEPT AS
PROVIDED FOR IN THE FINAL SENTENCE OF THIS SECTION 2. IN ADDITION, THAT THE RATE
OF SALARY OR OTHER COMPENSATION IS STATED IN UNITS OF YEARS OR MONTHS DOES NOT
ALTER THE AT-WILL NATURE OF THE EMPLOYMENT, AND DOES NOT MEAN AND SHOULD NOT BE
INTERPRETED TO MEAN THAT EXECUTIVE IS GUARANTEED EMPLOYMENT TO THE END OF ANY
PERIOD OF TIME OR FOR ANY PERIOD OF TIME. IN THE EVENT OF CONFLICT BETWEEN THIS
DISCLAIMER AND ANY OTHER STATEMENT, ORAL OR WRITTEN, PRESENT OR FUTURE,
CONCERNING TERMS AND CONDITIONS OF EMPLOYMENT,

 



--------------------------------------------------------------------------------



 



THE AT-WILL RELATIONSHIP CONFIRMED BY THIS DISCLAIMER SHALL CONTROL. THIS
AT-WILL STATUS CANNOT BE ALTERED EXCEPT IN WRITING SIGNED BY EXECUTIVE AND THE
COMPANY, WITH EXPLICIT APPROVAL OF THE BOARD OF DIRECTORS.
     3. DUTIES. Executive shall render exclusive, full-time services (except if
and to the extent otherwise agreed to in advance by the Company’s CEO or COO) to
the Company as its Vice President and General Counsel. Executive shall render
such services diligently. At the outset of employment with the Company,
Executive shall report to the Company’s Chief Executive Officer, who is now
Patrick Mahaffy. Executive shall perform services under this Agreement at the
Boulder, Colorado office of the Company, from such other locations as directed
by the Company, and from locations necessary to perform the duties of Vice
President and General Counsel under this Agreement. Executive’s
responsibilities, title, working conditions, location, duties and/or any other
aspect of Executive’s employment may be changed, added to or eliminated during
Executive’s employment at the sole discretion of the Company. While employed by
the Company under this Agreement, Executive shall devote his/her best efforts
and his/her full business time, skill and attention to the performance of
his/her duties on behalf of the Company.
     4. POLICIES AND PROCEDURES. Executive agrees that he/she is subject to and
will comply with the policies and procedures of the Company, as such policies
and procedures may be modified, added to or eliminated from time to time at the
sole discretion of the Company, except to the extent any such policy or
procedure specifically conflicts with the express terms of this Agreement.
Executive further agrees and acknowledges that any written or oral policies and
procedures of the Company do not constitute contracts between the Company and
Executive.
     5. COMPENSATION.
          (a) BASE SALARY. For services rendered under this Agreement, the
Company agrees to pay to Executive, and Executive agrees to accept a salary of
$250,000.00 per annum (“Base Salary”). Such Base Salary shall be payable in
installments in accordance with the Company’s normal payroll practices and shall
be subject to such deductions or withholdings as the Company is required to make
pursuant to law, or by further agreement with Executive. Executive’s Base Salary
will be reviewed annually by the Company’s Board of Directors beginning March 1,
2006, and may be adjusted from time to time as the Board, in its sole
discretion, deems appropriate.
          (b) BONUS. Executive will be eligible to participate in a bonus plan
pursuant to which he/she may be entitled to receive an annual bonus of his/her
Base Salary based upon the achievement by Executive and the Company of certain
milestones as determined solely in the discretion of the Company’s Board of
Directors.
     6. OTHER BENEFITS. While employed by the Company as provided herein:
          (a) EMPLOYEE BENEFITS. Executive shall be entitled to participate in
the Company’s various employee benefit plans as such plans are established
pursuant to the terms and

2



--------------------------------------------------------------------------------



 



conditions of such plans. Currently, the Company has adopted the following
plans: Group health, vision and dental insurance plan; short and long term
disability plan; life insurance plan; and 401(k) plan. The Company reserves the
right to alter, amend and/or terminate the benefits provided to Executive from
time to time at the Company’s sole discretion, and nothing in this Section shall
require that the Company adopt, amend, maintain or terminate any employee
benefit plan.
          (b) EXPENSE REIMBURSEMENT. Executive shall receive, against
presentation of proper receipts and vouchers, reimbursement for direct and
reasonable out-of-pocket expenses incurred in connection with the performance of
his/her duties hereunder, according to the policies of the Company.
          (c) PAID VACATION TIME. Executive shall be entitled to 4 weeks paid
vacation time per year in accordance with the Company’s vacation time policy.
     7. CONFIDENTIAL INFORMATION AND OTHER OBLIGATIONS. Executive understands,
acknowledges and agrees that he/she continues to be bound by the terms and
conditions of the Confidentiality Agreement and agrees to comply in all respects
with his/her obligations under the Confidentiality Agreement.
     8. TERMINATION. Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances (each, a
“Termination”):
          (a) TERMINATION UPON EXECUTIVE’S DEATH. This Agreement shall terminate
upon the death of Executive.
          (b) TERMINATION UPON EXECUTIVE’S DISABILITY. Subject to any applicable
state or federal law or regulation, governing employees with disabilities, the
Company may terminate this Agreement upon the Disability of Executive. For
purposes of this Agreement, ‘Disability” shall mean that Executive, due to
illness, accident, or other physical or mental incapacity, has been
substantially unable to perform the duties required of him/her under this
Agreement, either with or without reasonable assistance, for a continuous period
of more than three months.
          (c) TERMINATION BY THE COMPANY FOR JUST CAUSE. The Company may
terminate Executive’s employment under this Agreement for Just Cause. For
purposes of this Agreement, “Just Cause” for termination shall mean that the
Company, acting in good faith based upon the information then known to it,
determines that:
               (i) Executive has committed or engaged in negligent or willful
conduct that is likely to be detrimental to the Company;
               (ii) Executive has engaged in acts which constitute theft, fraud,
or other illegal or dishonest conduct;

3



--------------------------------------------------------------------------------



 



               (iii) Executive has willfully disobeyed the reasonable and lawful
directives of the Company’s Chief Executive Officer, Chief Operating Officer, or
the Company’s President or Board of Directors;
               (iv) Executive has refused or is unwilling to perform his/her job
duties;
               (v) Executive has failed adequately to perform his/her job duties
(provided, however, that the Company shall first provide Executive with written
notice of the deficiencies in his/her performance and Executive shall be given
45 days to remedy such deficiencies);
               (vi) Executive has demonstrated habitual absenteeism;
               (vii) Executive is substantially dependent on alcohol or any
controlled substance or violates any general Company policy with regard to
alcohol or controlled substances;
               (viii) Executive has engaged in acts which constitute sexual or
other forms of illegal harassment or discrimination;
               (ix) Executive makes public remarks that disparage the Company,
its Board of Directors, officers, directors, advisors, executives, affiliates or
subsidiaries;
               (x) Executive violates his/her fiduciary duty to the Company, or
his/her duty of loyalty to the Company; or
               (xi) Executive breaches any term of this Agreement or the
Confidentiality Agreement.
     The Parties acknowledge that this definition of “Just Cause” is not
intended and does not apply to any aspect of the relationship between the
Company and any of its employees, including Executive, beyond determining
Executive’s eligibility for severance pay pursuant to Section 10 below.
          (d) TERMINATION BY THE COMPANY WITHOUT JUST CAUSE. The Company may
terminate Executive’s employment without Just Cause upon written notice to
Executive.
          (e) TERMINATION BY EXECUTIVE FOR GOOD REASON. Upon written notice to
the Company, Executive may terminate his/her employment under this Agreement for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean:
               (i) The Company becoming insolvent, as evidenced by its inability
to meet its obligations in the ordinary course of business;
               (ii) A reduction in Executive’s Base Salary of more than 10% per
year, without Executive’s consent;

4



--------------------------------------------------------------------------------



 



               (iii) Executive being required to relocate his residence further
than 45 miles from the Company’s office, without Executive’s consent; or
               (iv) A material reduction in the scope of Executive’s duties or a
material change in the content of Executive’s duties.
     Executive must provide the Company with written notice of his/her decision
to terminate his/her employment for Good Reason pursuant to this Section 9(e) no
later than 90 days following the receipt of a notice from the Company that an
act or event constituting Good Reason has occurred.
          (f) TERMINATION BY EXECUTIVE FOR OTHER THAN GOOD REASON. Executive may
terminate his/her employment under this Agreement other than for Good Reason
upon 30 days’ advance written notice to the Company.
     9. COMPENSATION AND OTHER BENEFITS UPON TERMINATION. Executive shall be
entitled to the following compensation and benefits upon Termination:
          (a) TERMINATION AS A RESULT OF EXECUTIVE’S DEATH OR DISABILITY. Upon
Termination pursuant to Section 9(a) [termination as a result of Executive’s
death], or Section 9(b) [termination as a result of Executive’s Disability],
Executive shall be entitled to receive any Base Salary and prorated bonus earned
but unpaid as of the date of Termination, accrued but unused vacation benefits
as of the date of Termination pursuant to the Company’s vacation policy, and any
business expenses that were incurred but not reimbursed as of the date of
Termination.
          (b) TERMINATION BY THE COMPANY FOR JUST CAUSE; TERMINATION BY
EXECUTIVE FOR OTHER THAN GOOD REASON. Upon Termination pursuant Section 9(c)
[termination by the Company for Just Cause] or Section 9(f) [termination by
Executive for other than Good Reason], Executive shall be entitled to receive
any Base Salary earned but unpaid as of the date of Termination, accrued but
unused vacation benefits as of the date of Termination pursuant to the Company’s
vacation policy, and any business expenses that were incurred but not reimbursed
as of the date of Termination.
          (c) TERMINATION BY THE COMPANY WITHOUT JUST CAUSE, TERMINATION BY
EXECUTIVE FOR GOOD REASON. Upon Termination pursuant to Section 9(d)
[termination by the Company without Just Cause] or Section 9(e) [termination by
Executive for Good Reason], Executive shall be entitled to receive any Base
Salary earned but unpaid as of the date of Termination, accrued but unused
vacation benefits as of the date of Termination pursuant to the Company’s
vacation policy, and any business expenses that were incurred but not reimbursed
as of the date of Termination. In addition, upon the execution by Executive and
delivery to the Company of a General Release of all claims that Executive may
have against the Company, its officers, directors, employees and shareholders,
in a form provided by and acceptable to the Company, Executive shall be entitled
to receive severance pay (“SEVERANCE PAY”) made either in a lump sum or in
twelve equal monthly installments, in the Company’s sole discretion,

5



--------------------------------------------------------------------------------



 



equal to twelve (12) months’ of Executive’s Base Salary (calculated at the same
rate of Base Salary most recently applicable to Executive immediately prior to
the date of termination), and 12 months COBRA benefit coverage for health,
dental and vision insurance (at a coverage level equal to or below elected
coverage on the day before the termination date). The Severance Pay shall be
subject to such deductions or withholdings as the Company is required to make
pursuant to law. Executive shall not be entitled to receive any Severance Pay
from the Company until Executive’s general release of claims has become
effective pursuant to its terms.
          (d) TERMINATION AFTER CHANGE IN CONTROL. Upon a Termination pursuant
to Section 9(d) [termination by the Company without Just Cause] or Section 9(e)
[termination by Executive for Good Reason] occurring on or within twenty-four
(24) months after a Change in Control (as defined below), (i) the vesting and
exercisability of all of Executive’s stock options and other equity-based awards
will be accelerated in full so that all such stock options will be immediately
exercisable for fully vested stock and any other stock awards will be fully
vested as of the date of such Termination, and (ii) Executive’s stock options
will remain exercisable in accordance with the plan document. For purposes of
this Agreement, “Change of Control” shall mean (1) a sale of all or
substantially all the assets of the Company; (2) a merger into or consolidation
of the Company with any other corporation, except any such merger or
consolidation involving the Company or a subsidiary of the Company in which the
holders of capital stock of the Company immediately prior to such merger or
consolidation continue to hold immediately following such merger or
consolidation at least 50% by voting power of the capital stock of (a) the
surviving or resulting corporation or (b) if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, the parent corporation of such surviving
or resulting corporation, (3) the acquisition by any person, entity or group
within the meaning of Section 13(d) or 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or any parent or subsidiary corporation of the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors, or (4) individuals who, on the date of
execution of this Agreement, are members of the Company’s Board of Directors
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the members of the Board of Directors; provided, however, that if the
appointment or election (or nomination for election) of any new Board of
Directors member was approved or recommended by a majority vote of the members
of the Incumbent Board then still in office, such new member shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board.
          (e) PARACHUTE PAYMENT GROSS-UP. If any payment or benefit Executive
would receive from the Company or otherwise would constitute a parachute payment
that would subject Executive to an excise tax (“Excise Tax”) under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision), Executive shall be entitled to receive an additional lump sum
payment in cash (the “Tax Gross-Up”), subject to mandatory tax withholding,
which, when added to all payments and benefits allocable to Executive that
constitute parachute payments, provides Executive with the same after-tax
compensation that he would have received from such parachute payments had none
of such compensation constituted a

6



--------------------------------------------------------------------------------



 



parachute payment. The amount of any such Tax Gross-Up to which Executive
becomes entitled under this paragraph will be determined pursuant to the
following formula:

    X = Y divided by (1 - (A + B + C)), where       X is the total dollar amount
of the Tax Gross-Up payable to Executive;       Y is the total Excise Tax
imposed on Executive;       A is the Excise Tax rate applicable to Executive’s
parachute payments;       B is the highest combined marginal federal income and
applicable state income tax rate in effect for Executive, after taking into
account the deductibility of state income taxes against federal income taxes to
the extent allowable, for the calendar year in which the Tax Gross-Up is paid;
and       C is the applicable Hospital Insurance (Medicare) Tax Rate in effect
for Executive with respect to the Tax Gross-Up payment for the calendar year in
which the Tax Gross-Up is paid;

provided if there is a change in the tax laws after the date hereof that would
render the amount determined above insufficient to fully reimburse Executive on
an after-tax basis for the amount of any Excise Tax, Executive shall be entitled
to such additional amount as may be necessary to provide him/her with such
reimbursement.
     Within ninety (90) days after a determination is made by the Internal
Revenue Service or Executive’s tax advisor that an item of compensation or
benefit payable hereunder constitutes a parachute payment under Code
Section 280G for which Executive is liable for an Excise Tax, Executive shall
identify the nature of the payment to the Company and submit to the Company the
calculation of the Excise Tax attributable to that payment and the Tax Gross-Up
to which Executive is entitled with respect to such tax liability. The Company
will pay such Tax Gross-Up to Executive (net of all applicable withholding
taxes, including any taxes required to be withheld under Code Section 4999)
within ten (10) business days after Executive’s submission of the calculation of
such Excise Tax and the resulting Tax Gross-Up, provided such calculations
represent a reasonable interpretation of the applicable law and regulations.
     In the event that Executive’s actual Excise Tax liability is determined by
a Final Determination to be greater than the Excise Tax liability previously
taken into account for purposes of the Tax Gross-Up paid to Executive pursuant
to this Section 10(e), then within ninety (90) days following the Final
Determination, Executive shall submit to the Company a new Excise Tax
calculation based upon the Final Determination. Within ten (10) business days
after receipt of such calculation, the Company shall pay Executive the
additional Tax Gross-Up attributable to such excess Excise Tax liability.
     In the event that Executive’s actual Excise Tax liability is determined by
a Final Determination to be less than the Excise Tax liability previously taken
into account for purposes of

7



--------------------------------------------------------------------------------



 



the Tax Gross-Up paid to Executive pursuant to this Section 10(e), then
Executive shall refund to the Company, promptly upon receipt, any federal or
state tax refund attributable to the Excise Tax overpayment.
     For purposes of this Section 10(e), a “Final Determination” means an audit
adjustment by the Internal Revenue Service that is either (i) agreed to by both
Executive (or his estate) and the Company (such agreement by the Company to be
not unreasonably withheld) or (ii) sustained by a court of competent
jurisdiction in a decision with which Executive and the Company concur (such
concurrence by the Company to be not unreasonably withheld) or with respect to
which the period within which an appeal may be filed has lapsed without a notice
of appeal being filed.
     10. RESTRICTIVE COVENANT; NON-COMPETE. Executive acknowledges and agrees
that the agreements and covenants contained in this Section 11 are
(i) reasonable and valid in geographical and temporal scope and in all other
respects, and (ii) essential to protect the value of the Company’s business and
assets, and by his employment with the Company, Executive will obtain knowledge,
contacts, know-how, training and experience and there is a substantial
probability that such knowledge, know-how, contacts, training and experience
could be used to the substantial advantage of a competitor of the Company and to
the Company’s substantial detriment. For purposes of this Section 11, references
to the Company shall be deemed to include its subsidiaries.
          (a) NON-COMPETE. Executive covenants and agrees that during
Executive’s employment with the Company (the “Employment Period”) and for a
period extending to the first anniversary of Executive’s Termination for any
reason or for no reason (the “Restricted Period”), with respect to any state or
foreign country in which the Company is engaged in business at the time of such
Termination, Executive shall not, directly or indirectly, individually or
jointly, own any interest in, operate, join, control or participate as a
partner, director, principal, officer, or agent of, enter into the employment
of, act as a consultant to, or perform any services for any entity which
competes to a material extent with the business activities in which the Company
is engaged at the time of such termination or in which business activities the
Company has documented plans to become engaged in and as to which Executive has
knowledge at the time of Termination, or any entity in which any such
relationship with Executive would result in the inevitable use or disclosure of
Confidential Information (as defined in the Confidentiality Agreement).
Notwithstanding anything herein to the contrary, this Section 11(a) shall not
prevent Executive from acquiring as an investment securities representing not
more than one percent (1%) of the outstanding voting securities of any
publicly-held corporation.
          (b) EXTENSION. If Executive violates the provisions of Section 11(a)
above, Executive shall continue to be bound by the restrictions set forth in
Section 11(a) until a period of one year has expired without any violation of
such provisions.
          (c) BLUE PENCIL. If any court of competent jurisdiction shall at any
time deem the duration or the geographic scope of any of the provisions of this
Section 11 unenforceable, the other provisions of this Section 11 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest

8



--------------------------------------------------------------------------------



 



size permissible by law under the circumstances, and the parties hereto agree
that such court shall reduce the time period and/or geographic scope to
permissible duration or size.
     11. MISCELLANEOUS.
          (a) TAXES. Executive acknowledges that the Company will withhold all
taxes required by law with respect to any and all compensation or benefits
provided by the Company pursuant to this Agreement. Executive acknowledges that
the Company has not made, nor herein makes, any representation about the tax
consequences of any consideration provided by the Company to Executive pursuant
to this Agreement, except as expressly provided herein.
          (b) MODIFICATION/WAIVER. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the Parties hereto or, in the
case of a waiver, by the party waiving compliance. Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect their or its right at a later time to enforce the same. No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of agreement contained in the
Agreement.
          (c) SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
shall inure to the benefit of any successor or assignee of the business of the
Company. This Agreement shall not be assignable by the Executive.
          (d) NOTICES. All notices given hereunder shall be given by certified
mail, addressed, or delivered by hand, to the other party at his/her or its
address as set forth herein, or at any other address hereafter furnished by
notice given in like manner. Executive promptly shall notify Company of any
change in Executive’s address. Each notice shall be dated the date of its
mailing or delivery and shall be deemed given, delivered or completed on such
date.
          (e) GOVERNING LAW; PERSONAL JURISDICTION AND VENUE. This Agreement and
all disputes relating to this Agreement shall be governed in all respects by the
laws of the State of Colorado. The Parties acknowledge that this Agreement
constitutes the minimum contacts to establish personal jurisdiction in Colorado
and agree to Colorado courts’ exercise of personal jurisdiction. The Parties
further agree that if they are unable to reach an agreement concerning the
nature and terms of alternative dispute resolution, any disputes relating to
this Agreement shall be brought in the District Court of the 20th Judicial
District, Boulder, Colorado, and they hereby consent to the jurisdiction of such
Court.
          (f) ENTIRE AGREEMENT. This Agreement together with the Confidentiality
Agreement, set forth the entire agreement and understanding of the Parties
hereto with regard to the employment of Executive by the Company and supersedes
any and all prior agreements, arrangements and understandings, written or oral,
pertaining to the subject matter hereof. No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in this Agreement or the Confidentiality Agreement, and no party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

9



--------------------------------------------------------------------------------



 



[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have each duly executed this Amended and
Restated Employment Agreement as of the day and year first above written.

            PHARMION CORPORATION
      /s/ PATRICK J. MAHAFFY       By: Patrick Mahaffy      Its: Chief Executive
Officer        EXECUTIVE
      /s/ STEVEN N. DUPONT       Steven N. Dupont           

11